No.    79-32

                     I N THE SUPREME COURT OF THE STATE O M N A A
                                                         F OTN

                                                1980
A. C.   RIERSON,

                         P l a i n t i f f and A p p e l l a n t ,



THE STATE O IIIONTANA, AND BOARD
           F
O ADMINISTRATION OF PERS,
 F

                         D e f e n d a n t and R e s p o n d e n t .



A p p e a l from:    D i s t r i c t Court of t h e F i r s t J u d i c i a l D i s t r i c t ,
                     I n and f o r t h e County o f Lewis and C l a r k .
                     H o n o r a b l e Gordon B e n n e t t , J u d g e p r e s i d i n g .

C o u n s e l o f Record:

          For Appellant:

              Conner, B a i z and O l s o n , G r e a t F a l l s , Montana
              D e n n i s Conner a r g u e d , G r e a t F a l l s , Montana

          F o r Respondent:

              Hugh, B e n n e t t , K e l l n e r and S u l l i v a n , H e l e n a , Montana
              J o h n F. S u l l i v a n a r g u e d , H e l e n a , Montana



                                                     S u b m i t t e d : F e b r u a r y 26, 1980




                     Urn%&    2 ,; -
                                 &
                                                    Clerk
Mr.   J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.

         A p p e l l a n t , A 1 ~ i e r s o n ,p e t i t i o n e d t h i s C o u r t f o r r e h e a r -

i n g of h i s o r i g i n a l a p p e a l , i n which we a f f i r m e d t h e D i s t r i c t

C o u r t o r d e r d i s m i s s i n g h i s o r i g i n a l and amended p e t i t i o n f o r

j u d i c i a l r e v i e w of a n a d m i n i s t r a t i v e agency d e c i s i o n .        Re-

h e a r i n g was g r a n t e d , and t h e c a u s e s u b m i t t e d on b r i e f s .

        R i e r s o n ' s case was commenced i n D i s t r i c t C o u r t a s a n

a c t i o n f o r j u d i c i a l r e v i e w of a Board of A d m i n i s t r a t i o n

d e c i s i o n which d e n i e d R i e r s o n ' s c l a i m f o r a d d i t i o n a l re-

tirement benefits.                The p e t i t i o n f o r r e v i e w w a s f i l e d on

J a n u a r y 11, 1978, b u t t h e r e was no s u b s e q u e n t s e r v i c e o n t h e

Board.       An "amended c o m p l a i n t " w a s s e r v e d on t h e Board o v e r

a y e a r l a t e r on May 29, 1979.                 The Board f i l e d a motion t o

d i s m i s s R i e r s o n ' s c o m p l a i n t on t h e grounds t h a t i t d i d n o t

comply w i t h t h e "prompt s e r v i c e " r e q u i r e m e n t of t h e Adminis-

t r a t i v e P r o c e d u r e Act.     S e c t i o n 2-4-702 ( 2 ) ( a ) , MCA.          The

D i s t r i c t C o u r t g r a n t e d t h e motion t o d i s m i s s , and R i e r s o n

appealed t o t h i s Court.

        I n a n o p i n i o n d a t e d A p r i l 1, 1980, w e a f f i r m e d t h e

D i s t r i c t C o u r t f i n d i n g t h a t t h e s i x t e e n and o n e - h a l f month

d e l a y i n s e r v i n g n o t i c e upon t h e Board was n o t r e a s o n a b l e

under t h e f a c t s of R i e r s o n ' s c a s e .         Mr.    J u s t i c e Sheehy a r -

gued i n h i s d i s s e n t t h a t t h e Board d i d n o t have s u b j e c t

m a t t e r j u r i s d i c t i o n o v e r two of R i e r s o n ' s t h r e e c l a i m s , and

s i n c e t h e Board d i d n o t have t h e a u t h o r i t y t o d e c i d e c o n s t i -

tutional issues o r t o r t issues against i t s e l f , ~ i e r s o n ' s

p e t i t i o n s h o u l d be c o n s i d e r e d one f o r i n d e p e n d e n t r e l i e f

t o which t h e "prompt s e r v i c e " r e q u i r e m e n t would n o t a p p l y .

Mr.   J u s t i c e Daly j o i n e d i n t h e d i s s e n t i n g o p i n i o n .       On ~ p r i l

11, 1980, R i e r s o n p e t i t i o n e d t h i s C o u r t f o r r e h e a r i n g b a s e d
on the position taken by Justices Sheehy and Daly in the
dissent.
         In 1971 the responsibility for the administration of
the highway patrol retirement system was transferred from
the ~ighwayPatrolmen's Retirement Board to the Board of
Administration of the Public Employees' Retirement System.
Until 1971 a retiring patrolman with more than twenty-five
years of service could receive retirement benefits in ex-
cess of one-half regular pay.     When the responsibilities
for the patrolmen's retirement system were transferred, an
attorney for the Board of Administration interpreted this
practice to be in violation of sections 31-209 and 31-213,
R.C.M.    1947.   This interpretation was adopted as Board policy
on April 21, 1972, and applied prospectively so that patrol-
men retiring after April 21 could receive a maximum of one-
half pay even if they continued on the job after their
twenty-fifth year of service.
     Rierson retired at the end of his twenty-five years
of service on April 8, 1974.     Nearly two years later on
March 18, 1976, Rierson's attorney demanded an adjustment
of Rierson's retirement benefits.     In that demand letter
Rierson's attorney noted that "a suit will be filed no later
than April 9, 1976", and further that, "[tlime is of the es-
sence in that the Statute of Limitations is about to run in
this matter."     The Board responded by suggesting that
Rierson avail himself of administrative remedies since the
Board had adopted contested case procedures.     By a letter
dated April 6, Rierson formally requested an administrative
hearing before the Board.     A hearing was granted and held

on July 15, 1976.     At the conclusion of that hearing,
Rierson's attorney was directed to submit a brief in support
of R i e r s o n ' s p o s i t i o n by August 9, 1976.               N brief was
                                                                       o

f o r t h c o m i n g , and a f t e r s e v e r a l months had e l a p s e d , t h e

Board s e n t a l e t t e r t o R i e r s o n ' s a t t o r n e y a d v i s i n g him t h a t

a d e c i s i o n would be made w i t h o r w i t h o u t a b r i e f .              Nearly

e i g h t months a f t e r t h e h e a r i n g , on March 11, 1977, R i e r s o n ' s

b r i e f was s u b m i t t e d .

        I n h i s b r i e f R i e r s o n claimed t h a t h e w a s e n t i t l e d t o

a d d i t i o n a l b e n e f i t s b e c a u s e of due p r o c e s s and e q u a l p r o t e c -

t i o n v i o l a t i o n s and on t h e grounds o f p r o m i s s o r y e s t o p p e l .

The h e a r i n g s examiner responded t o a l l t h r e e c l a i m s i n t h e

proposed f i n d i n g s o f f a c t , c o n c l u s i o n s of law and a n o r d e r

d e n y i n g R i e r s o n a d d i t i o n a l b e n e f i t s on August 25,      1977.       The

proposed d e c i s i o n was a d o p t e d by t h e Board, and R i e r s o n w a s

n o t i f i e d o f t h e d e c i s i o n on December 1 2 , 1977.

        On J a n u a r y 11, 1978, R i e r s o n ' s a t t o r n e y f i l e d a p e t i -

t i o n f o r j u d i c i a l review i n t h e D i s t r i c t Court.            Notice

was n o t g i v e n t o t h e Board of R i e r s o n ' s p e t i t i o n .          No f u r -

t h e r a c t i o n was t a k e n by R i e r s o n f o r s i x t e e n and one-half

months.       Then, on May 21, 1979, R i e r s o n f i l e d an "amended

c o m p l a i n t " which was s e r v e d on t h e Board on May 29, 1979.

T h i s was t h e B o a r d ' s f i r s t n o t i c e of any j u d i c i a l proceed-

i n g i n t h e case.         The Board moved t o d i s m i s s b o t h t h e

o r i g i n a l and amended p e t i t i o n s .        The D i s t r i c t C o u r t t r e a t e d

t h e p e t i t i o n s a s r e q u e s t s f o r j u d i c i a l r e v i e w which would

r e q u i r e "prompt s e r v i c e " of n o t i c e t o t h e Board under t h e

Administrative Procedure A c t .
        Upon r e h e a r i n g , R i e r s o n c o n t e n d s t h a t t h e ~ i s t r i c t

Court e r r e d i n f a i l i n g t o t r e a t h i s p e t i t i o n f o r j u d i c i a l

r e v i e w a s a n i n d e p e n d e n t c i v i l a c t i o n t o which t h e "prompt

s e r v i c e " r e q u i r e m e n t would n o t a p p l y .   W e find that i f error

w a s committed, i t would n o t have a f f e c t e d t h e d e c i s i o n of
t h e D i s t r i c t Court.

        Although R i e r s o n c h o s e t o have h i s c a s e h e a r d by t h e

Board, h e a r g u e s on a p p e a l t h a t t h e B o a r d ' s d e c i s i o n i s n o t

b i n d i n g , and, moreover, s i n c e h i s c l a i m s d e a l t w i t h c o n s t i -

t u t i o n a l i s s u e s and a t o r t c l a i m a g a i n s t t h e Board, h i s

c l a i m s c o u l d n o t have been r e s o l v e d by a n a d m i n i s t r a t i v e

body.       Although a p p e l l a n t ' s D i s t r i c t C o u r t a c t i o n was f i l e d

under t h e A d m i n i s t r a t i v e P r o c e d u r e A c t , on r e h e a r i n g h e

a s s e r t s t h a t he s h o u l d n o t be allowed t o p r o c e e d w i t h h i s

c l a i m under r u l e s a p p l i c a b l e t o o r i g i n a l D i s t r i c t C o u r t

a c t i o n s , u n h i n d e r e d by t h e r e q u i r e m e n t s of a d m i n i s t r a t i v e

procedural r e s t r i c t i o n s .         It i s interesting t o note t h a t

a l t h o u g h t h e j u r i s d i c t i o n a l i s s u e was f i r s t r a i s e d by

J u s t i c e Sheehy i n h i s d i s s e n t , R i e r s o n a r g u e s t h a t i t h a s

always been h i s i n t e n t i o n t o proceed i n D i s t r i c t C o u r t w i t h

a n a c t i o n i n d e p e n d e n t of t h e B o a r d ' s unrewarding d e c i s i o n .

        W e must c o n c l u d e t h a t even i f t h e D i s t r i c t C o u r t c l a i m

i s an independent c i v i l a c t i o n , o r i g i n a l i n t h a t c o u r t ,

R i e r s o n ' s own f a i l u r e t o p u r s u e t h a t a c t i o n h a s l e f t him

w i t h o u t a remedy on a p p e a l .           Clearly, i f t h e D i s t r i c t Court

a c t i o n i s a n i n d e p e n d e n t a c t i o n , R i e r s o n i s bound by t h e

s t a t u t e of l i m i t a t i o n s which a p p l i e s t o s u c h a c t i o n s .         In

c a s e s where damage t o p r o p e r t y r i g h t s i s a r g u e d , any c a u s e

must be b r o u g h t w i t h i n two y e a r s .           S e c t i o n 27-2-207,        MCA.

I n h i s r e p l y Rierson a s s e r t s t h a t t h e a p p l i c a b l e l i m i t a t i o n

i s t h a t f o r w r i t t e n c o n t r a c t s ( s e c t i o n 27-7-202(1),            MCA)

which i s e i g h t y e a r s , o r o b l i g a t i o n s , o t h e r t h a n a c o n t r a c t ,

and n o t founded on a w r i t t e n i n s t r u m e n t ( s e c t i o n 27-2-202(3),

MCA) which i s t h r e e y e a r s .            N e i t h e r of t h e s e s t a t u t e s o f
l i m i t a t i o n s i s a p p l i c a b l e i n o u r view.        Rierson's claims

i n v o l v e d two c o n s t i t u t i o n a l v i o l a t i o n s and a r e q u e s t f o r
i n v o c a t i o n of t h e d o c t r i n e o f p r o m i s s o r y e s t o p p e l .    Only
i n t h e b r o a d e s t s e n s e c o u l d t h e s e l i m i t a t i o n s be c o n s i d e r e d

t o be c o n t r o l l i n g , and s i n c e t h e r e i s a more s p e c i f i c s t a t -

u t e i n v o l v i n g i n j u r y t o p e r s o n a l p r o p e r t y r i g h t s , of which

r e t i r e m e n t b e n e f i t s are one,       we a r e constrained t o follow
t h e more s p e c i f i c s t a t u t e .      S e c t i o n 1-3-225,       MCA.        See a l s o

B u t t e Country Club v . Dept. of Revenue (1980) ,                                      Mont.

       ,   607 P.2d 551, 37 St.Rep.           479.      W a l s o note t h a t
                                                                e

R i e r s o n a d m i t t e d t h e a p p l i c a b i l i t y of a two-year          statute

of l i m i t a t i o n s i n h i s l e t t e r t o t h e Board of March 1 8 , 1976.

         Having concluded t h a t t h e two-year s t a t u t e of l i m i t a -

t i o n s i s appropriate i n t h i s case, w e f u r t h e r find t h a t

Rierson's D i s t r i c t Court a c t i o n i s barred.                     R i e r s o n h a s been

aware of t h e e f f e c t of t h e two-year                  s t a t u t e of l i m i t a t i o n s

s i n c e he f i r s t demanded t h a t h i s b e n e f i t s be a d j u s t e d i n

1976.       The e n t i r e h i s t o r y of t h i s c a s e i s one of n e g l e c t

and p r o c r a s t i n a t i o n .   H e d i d n o t a p p r o a c h t h e Board f o r a n

a d j u s t m e n t u n t i l n e a r l y two y e a r s a f t e r h i s r e t i r e m e n t .

C l e a r l y h i s c a u s e o f a c t i o n a c c r u e d no l a t e r t h a n h i s re-

t i r e m e n t d a t e , and from t h e r e c o r d , t h e r e i s no e x c u s e f o r

a d e l a y of one y e a r and 360 d a y s which would o b l i g a t e t h i s

Court t o excuse R i e r s o n ' s t a r d i n e s s .           When he was n o t i f i e d

t h a t t h e a d m i n i s t r a t i v e p r o c e s s was o v e r , he had f i v e d a y s

r e m a i n i n g w i t h i n t h e c o n f i n e s of s e c t i o n 27-2-207(1),            MCA,

t o f i l e h i s i n d e p e n d e n t and o r i g i n a l c o m p l a i n t i n D i s t r i c t

Court.        I n s t e a d , he f i l e d a p e t i t i o n f o r j u d i c i a l r e v i e w on

J a n u a r y 11, 1978, t w e n t y - f i v e d a y s a f t e r h i s n o t i f i c a t i o n

of t h e a d v e r s e agency r u l i n g .          Although t h a t a c t i o n was

f i l e d within the thirty-day limitation f o r petitions f o r
j u d i c i a l r e v i e w of a d m i n i s t r a t i v e a c t i o n s , t h i s C o u r t w i l l

n o t a l l o w t h e a d m i n i s t r a t i v e a p p e a l p e r i o d t o be added t o
t h e two-year         s t a t u t e of l i m i t a t i o n s , t h u s b o o t s t r a p p i n g h i s
o r i g i n a l and i n d e p e n d e n t a c t i o n i n t o compliance w i t h t h e

s t a t u t e of l i m i t a t i o n s by u s e of an a d m i n i s t r a t i v e a c t i o n

h e now c o n t e n d s i s v o i d .

         Throughout t h e c o u r s e of R i e r s o n ' s s u i t a g a i n s t t h e

Board, he h a s had t h e o p t i o n of a n i n d e p e n d e n t D i s t r i c t C o u r t

petition for relief.                   Although urged by t h e Board t o s e e k

a d m i n i s t r a t i v e r e m e d i e s , he was n o t r e q u i r e d t o do s o .

T h i s C o u r t must r e s p e c t t h e r e q u i r e m e n t t h a t remedies be

s o u g h t w i t h some d e g r e e of d i l i g e n c e .        R i e r s o n knew of t h e

new i n t e r p r e t a t i o n of t h e r e t i r e m e n t laws a s e a r l y a s J u n e

20, 1972.          I n t h e two-year p e r i o d between t h a t d a t e and

h i s r e t i r e m e n t i n A p r i l o f 1974, he made no e f f o r t t o s e e k

any k i n d of remedy.               H i s c l a i m s l a y dormant f o r a l m o s t an-

o t h e r two y e a r s u n t i l A p r i l 5 , 1976, b e f o r e he r e q u e s t e d

an administrative hearing.                       During t h a t h e a r i n g , R i e r s o n

d e l a y e d t h e p r o c e e d i n g s f o r a n o t h e r e i g h t months b e f o r e sub-

mitting h i s brief.               T h i s C o u r t w i l l n o t condone m a n i p u l a t i o n

of t h e law s o t h a t a c a s e may be f u r t h e r p u r s u e d .                 To do s o

would be a n a f f r o n t t o t h e l e t t e r and t h e s p i r i t of t h e

s t a t u t e s of l i m i t a t i o n s .    Viewed i n t h e b e s t p o s s i b l e l i g h t ,

R i e r s o n ' s s u i t a g a i n s t t h e Board s t i l l shows s u b s t a n t i a l

e v i d e n c e of i n e x c u s a b l e n e g l e c t .   W e find t h a t the action

i n D i s t r i c t C o u r t i s b a r r e d by t h e two-year s t a t u t e of

l i m i t a t i o n s of s e c t i o n 27-2-207(1),           MCA.

        W r e a f f i r m t h e D i s t r i c t Court d i s m i s s a l .
         e
We concur:


 "sng $4ia%&@,
     Chlef Justice




     Justices



Mr. Justice Daniel J. Shea concurring:


     I concur with the decision here affirming the trial

court's dismissal order.   This is a case where the appellant,
from beginning to end, slept on his rights.
Mr. J u s t i c e John C . Sheehy and M r .                 J u s t i c e Gene B. Daly
dissenting:


        W i t e r a t e w i t h o u t d i l u t i o n what w e s a i d i n o u r d i s s e n t
         e

t o t h e o r i g i n a l o p i n i o n i n t h i s c a u s e ( D i s s e n t , Cause No.

79-32,      37 St.Rep.         627).       I n i t s o p i n i o n on t h e p e t i t i o n f o r

rehearing foregoing, t h e majority has c i r c l e d the i s s u e s r a i s e d

by o u r d i s s e n t and t h e p e t i t i o n f o r r e h e a r i n g , i n s o c i r c l i n g ,

t h e m a j o r i t y h a s s t i r r e d up as much d u s t a s i t d i d i n t h e o r i g i n a l

o p i n i o n , t o t h e e x t e n t t h a t t h e i s s u e s i n t h i s c a s e are f u r t h e r

obscured.

        O r i g i n a l l y , t h i s was a r e l a t i v e l y s i m p l e c a s e :      Rierson,

a r e t i r e d highway p a t r o l m a n , had p e t i t i o n e d t h e D i s t r i c t C o u r t

f o r r e v i e w o f an a d v e r s e d e c i s i o n a g a i n s t him by a n a d m i n i s t r a -

t i v e agency.         H e had f i l e d h i s p e t i t i o n f o r r e v i e w w i t h i n 30

d a y s , b u t i n s t e a d o f s e r v i n g a copy o f t h a t p e t i t i o n upon t h e

a d m i n i s t r a t i v e agency, h e w a i t e d 16 months when h e amended h i s

p e t i t i o n and s e r v e d a summons i s s u e d upon t h a t p e t i t i o n .                The

o n l y r e a l i s s u e i n t h i s c a s e i s whether t h e p r o v i s i o n of

s e c t i o n 2-4-702(2) ( a ) , MCA, t h a t a copy of t h e p e t i t i o n f o r

r e v i e w " s h a l l be promptly s e r v e d upon t h e agency", s e r v e s t o

p r e v e n t t h e D i s t r i c t C o u r t from c o n s i d e r i n g agency e x c e s s e s o f

s t a t u t o r y a u t h o r i t y i n d e c i d i n g q u e s t i o n s o f c o n s t i t u t i o n a l law

and a t o r t c l a i m a g a i n s t i t s e l f .       W e had s u g g e s t e d some p r o p e r

answers i n o u r o r i g i n a l d i s s e n t ; u n f o r t u n a t e l y o u r powers o f

d i s c u s s i o n seemed i n s u f f i c i e n t .

        I t had been a h a p p i e r c i r c u m s t a n c e f o r u s i f t h e m a j o r i t y

had s i m p l y d e c i d e d t h a t s i x t e e n months t o make s e r v i c e f a i l e d

t o c o n s t i t u t e "prompt" s e r v i c e , t h a t prompt s e r v i c e was

j u r i s d i c t i o n a l , and t h a t t h e r e f o r e , R i e r s o n was o u t o f c o u r t .
I n s t e a d , t h e m a j o r i t y c a r e e n e d o f f on a s i d e t r i p o v e r t h e

s t a t u t e o f l i m i t a t i o n s , and w e may be some t i m e g e t t i n g t h i s

C o u r t back on t h e r o a d a g a i n on t h i s s u b j e c t .

                                                -9-
     The majority buys itself a peck of trouble when it
declares in dictum (we hope it will be considered dictum) that
the statute of limitations continues to run on separable causes
intermingled with the limited cause adjudicable by the admini-
strative agency.    That dictum is wrong because limitations should
be tolled when the claimant is not neglecting to proceed in
some forum on a phase of his claim, and when the other party has
full notice while the claimant so proceeds of his additional
but intermingled claims.    Otherwise, as in this case, an admini-
strative agency can act in excess of its authority, a ground
provided in section 2-4-704, MCA, for which an administrative
decision can be set aside, and never be called to account in a
court of law because the statute of limitations may have run on
the cause which the agency incorrectly assumed jurisdiction to
decide.
     The majority opinion does not deal with our contentions
respecting the judicial review statute for administrative cases,
section 2-4-702, MCA, and particularly, it has not looked at that
statute with respect to the statute of limitations on "independent"
or intermingled causes.    Again, the first paragraph of that
section provides:
     "A person who - exhausted all administrative
               - has
     remedies available within the agency and who
     is aggrieved by a final decision in a contested
     case is entitled to judicial review under this
     chapter. This section - - limit utilization
                            does not
     of - - - - of judicial review available under
     -  or the scope
     other means of review, redress, relief, or trial
     de -
     - novo provmed Q statute." Section 22-702(1)
     (a), MCA. (Emphasis added.)
     That quoted statute contemplates, in our view, full
judicial review not only of causes with which the administrative
agency has authority to act upon, but also cases where it
violates its constitutional or statutory provisions.   Indeed,
that is provided, as we have noted, in section 2-4-704(2)(a), MCA.
                                -10-
     Our second objection to the majority opinion on rehearing
in deciding this case on the statute of limitations is that
apparently the court had decided incorrectly which statute
applies.     This case does not concern an "injury to personal
property."     This was not Rierson's automobile that was damaged;
this was, at the least, a liability created by statute governed
by section 27-2-211(1) (c), MCA (two-year limitation).      We would
hold that the pension dispute grows out of the relationship
of master and servant which is contractual in nature (53 Am.Jur.
2d 92 Master - Servant B 14), and that either the five-year
             and
or eight-year period applies under section 27-2-202, MCA.
Rierson's tort action however has a two-year limitation,
section 27-2-207, MCA, which again points up the necessity for
tolling the statute while he is pursuing his administrative
remedy.    Certainly the agency should not be allowed to determine
a tort action brought against itself.
     We would reverse and remand to the District Court for
further proceedings.    Whether he would be successful there,
we do not know, but at least the courts of justice would be
open to him, 1972 Mont. Const., Art. 11, 5 16, and he would not
be deprived of due process.




                                     /,"         Justices
                                                                  1